Citation Nr: 0106435
Decision Date: 03/05/01	Archive Date: 04/17/01

DOCKET NO. 00-01 361               DATE MAR 05, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Chicago, Illinois

THE ISSUE

Entitlement to an increased evaluation for schizophrenia, paranoid
type, currently evaluated as 50 percent disabling.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The veteran had active duty from August 1966 to July 1968 and from
March 1970 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a January 1999 rating decision of the Department of
Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO),
which increased the assigned evaluation for the veteran's service-
connected psychiatric disability from 10 percent to 50 percent.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable determination
of the veteran's claim has been obtained.

2. The service-connected schizophrenia, paranoid type is productive
of incapacitating symptoms resulting in total occupational and
social impairment.

CONCLUSION OF LAW

The criteria for a 100 percent evaluation for post-traumatic stress
disorder have been met. 38 U.S.C.A. 1155, 5107 (West 1991); 38
C.F.R. 4.7, 4.125, 4.130, Diagnostic Code 9203 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant evidence
necessary for an equitable disposition of this appeal has been
obtained by the RO, and no further development is necessary in
order to comply with the VA's statutory duty to assist

- 2 -

the veteran with the development of facts pertinent to his claim.
Specifically, the veteran has been afforded a VA examination for
schizophrenia, paranoid type, and records of reported treatment
have been obtained. See 38 U.S.C.A. 5107(a) (West 1991); The
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114
Stat. 2096 (Nov. 9, 2000) (to be codified at 38 U.S.C.A. 5103A and
5107(a)).

In accordance with 38 C.F.R. 4.1, 4.2 (2000) and Schafrath v.
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the
veteran's service medical records and all other evidence of record
pertaining to the history of the service-connected disability at
issue here. Disability ratings are determined by applying the
criteria set forth in the VA Schedule for Rating Disabilities
(Rating Schedule), found in 38 C.F.R. Part 4 (2000). The Board
attempts to determine the extent to which the veteran's service-
connected disability adversely affects his ability to function
under the ordinary conditions of daily life, and the assigned
rating is based, as far as practicable, upon the average impairment
of earning capacity in civil occupations. 38 U.S.C.A. 1155 (West
1991); 38 C.F.R. 4.1, 4.10 (2000). Separate diagnostic codes
identify the various disabilities. If there is a question as to
which of two evaluations should be applied, the higher evaluation
will be assigned if the disability picture more nearly approximates
the criteria for that rating. Otherwise, the lower rating will be
assigned. 38 C.F.R. 4.7 (2000). Any reasonable doubt regarding the
degree of disability will be resolved in favor of the claimant. 38
C.F.R. 4.3.

The Board has reviewed the entire record, and has found nothing in
the historical record which would lead it to conclude that the
current evidence of record is not adequate for rating purposes.
Moreover, the Board is of the opinion that this case presents no
evidentiary considerations which would warrant an exposition of the
remote clinical histories and findings pertaining to the disability
for which entitlement to an increased evaluation is currently
considered on appeal. In cases where entitlement to compensation
has already been established and an increase in the disability
rating is at issue, it is the present level of disability that is
of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58
(1994).

3 -

The record includes service medical records, and VA medical reports
of treatment and examinations in June 1982, March 1993, September
1996 and December 1998. The veteran testified regarding his
psychiatric symptoms during an April 2000 video conference hearing.


The Board notes that a review of the claims file reveals that the
veteran underwent numerous VA hospitalizations after service for
psychiatric treatment during the 1970's and 1980's. The report of
a March 1993 VA examination concludes with a diagnosis of
schizophrenic disorder, paranoid type.

More recent medical evidence includes a September 1996 VA
examination report, which shows that the veteran had been divorced
twice, and lived alone in a shelter for the past ten years since
his father died. He reported that he remained unemployed. On review
of the report, it appears that the veteran did not give a relevant
response to questioning regarding whether he had been hospitalized
since 1993. He succinctly answered "no" to questions about
outpatient treatment for substance abuse and neurological problems.
The examiner noted that the veteran rambled on about multiple
family illnesses. The veteran reported many somatic complaints and
related some of his thought difficulties to a callus on his right
foot.

On examination, the veteran's demeanor was very serious, somewhat
tense, but there was no anger, hostility or resentment evident. He
was unusually pleasant and his speech was rambling, tangential, and
irrelevant. He seemed to have a ritual of beating around the brush
before coming to the point. There was evidence of rhythmic
association with some responses. He demonstrated marked ideas of
reference in his account of outpatient treatment. He was oriented
to time, place and person, and to the date. The examiner gave
examples to show how the veteran manifested a circuitous approach
to questions. The veteran reported that he saw fleeting shadows. He
did not appear to experience any grandiosity. He denied depression
but said that he was saddened. There were no vegetative signs of
depression, no homicidal ideation or attempts, and no suicidal
ideation or attempts. The diagnosis was schizophrenic disorder.

- 4 -

The veteran was most recently examined by VA for his psychiatric
disability December 1998. Review of the claims file reveals that
during that VA mental disorders examination, the examiner opined
that the veteran was sorely in need of medication for his
psychiatric disorder, but the veteran did not think so. The veteran
reported that he had not been employed since his last examination.
The examiner noted that because of the veteran's brittleness,
symptomatology was gingerly explored. When asked about experiencing
auditory hallucinations, the veteran said "when Jesus speaks to
me." The report noted that the veteran did not experience any
visual hallucinations. When asked if he was unnecessarily
suspicious, he confirmed that he was suspicious. He did not
experience ideas of reference. He indicated that he got depressed
some when with his family, was very irritable, got angry, and that
his sleep was terrible. He reported that he had no difficulty
concentrating or making decisions. He reported that his appetite
was all right. In this regard he reported that his weight was
increasing by ten pounds because he said "you have to put on extra
clothes, the 22nd of the month is coming up and you have to keep
some weight to put on the extra clothes."

On mental status examination, the veteran was appropriately dressed
and his grooming and hygiene were intact. He was intermittently
brittle and evasive. The examiner noted that the veteran seemed
irritable and almost on the point of everything, but at no time was
he overtly resentful or hostile. Regarding motor function, he had
several twitches of the face and almost grimacing movements. His
eyes seemed to pop out of his head at times. His speech was
staccato and the content at times was difficult to understand; and
because of his brittleness, the examiner hesitated to ask for
repeats of what the veteran had said. The veteran's mood was very
irritable initially, but seemed to be a trifle less so at the end.
His sensorium was clear. He was oriented as to time, place, person
and date. After three minutes he could recall two of three items he
had been asked to remember. Regarding his concentration, he was
able to perform serial 3 subtractions from 100 back into the 80's,
although with mistakes. His judgment was assessed as appearing to
be intact. The examiner concluded with findings that the veteran
manifested impaired thought processes and communication; and was
extremely suspicious, irritable, and on guard. The examiner
concluded that the veteran's

- 5 -

suspiciousness was likely to precipitate a regression if the
veteran did not re-enter treatment and particularly the use of
medication. The examiner indicated that the veteran was suspicious
that the medication used in the past was hurtful and not helpful.

The veteran's service-connected schizophrenia, paranoid type is
rated under Diagnostic Code 9203. 38 C.F.R. 4.130, Diagnostic Code
9203 (2000). Under 38 C.F.R. 4.130, Diagnostic Code 9203, a 50
percent disability evaluation encompasses disability manifested by
occupational and social impairment with reduced reliability and
productivity due to such symptoms as flattened affect;
circumstantial, circumlocutory, or stereotyped speech; panic
attacks more than once a week; difficulty in understanding complex
commands; impairment of short- and long-term memory (e.g. retention
of only highly learned material, forgetting to complete tasks);
impaired judgment; impaired abstract thinking; disturbances of
motivation and mood; or difficulty in establishing and maintaining
effective work and social relationships.

Under 38 C.F.R. 4.130, Diagnostic Code 9203, a 70 percent
evaluation requires occupational and social impairment, with
deficiencies in most areas, such as work, school, family relations,
judgment, thinking, or mood, due to such symptoms as: suicidal
ideation; obsessional rituals which interfere with routine
activities; speech intermittently illogical, obscure, or
irrelevant; near-continuous panic or depression affecting the
ability to function independently, appropriately and effectively;
impaired impulse control (such as unprovoked irritability with
periods of violence); spatial disorientation; neglect of personal
appearance and hygiene; difficulty adapting to stressful
circumstances (including work or a work-like setting); inability to
establish and maintain effective relationships.

Under 38 C.F.R. 4.130, Diagnostic Code 9203, a 100 percent
evaluation is warranted when there is total occupational and social
impairment, due to such symptoms as: gross impairment in thought
processes or communication; persistent delusions or hallucinations;
grossly inappropriate behavior; persistent danger of hurting self
or others; intermittent inability to perform activities of daily
living

- 6 -

(including maintenance of minimal personal hygiene); disorientation
to time or place; memory loss of names of close relatives, own
occupation, or own name. 38 C.F.R. 4.130, Diagnostic Code 9203
(2000).

In addition, when evaluating a mental disorder, the rating agency
shall consider the frequency, severity, and duration of psychiatric
symptoms, the length of remissions, and the veteran's capacity for
adjustment during periods of remission. 38 C.F.R. 4.126(a) (2000).
The rating agency shall assign an evaluation based on all the
evidence of record that bears on occupational and social impairment
rather than solely on the examiner's assessment of the level of
disability at the moment of the examination. Id.

After a careful review of the record, and after resolving any
remaining reasonable doubt in the veteran's favor, it is the
judgment of the Board that the record supports a 100 percent
evaluation for his service-connected schizophrenia, paranoid type.
In this regard, the Board has taken careful note of the recent
reports of VA examination and treatment discussed above.

The Board notes that during the December 1998 VA mental disorders
examination, the claims file was not available and not reviewed by
examiner. Because of this, the VA psychiatric examiner merely cited
a history offered by the veteran, which the examiner described as
"subject to the usual errors". However, the reports of the two
previous examinations (of March 1993 and September 1996), in which
the examiners did review the claims file, show findings consistent
with those of the December 1998 VA examination.

A review of reports of the recent VA examinations in September 1996
and December 1998 show that the veteran was unemployed and living
in a shelter and later apparently living alone in a basement
apartment. These reports show significant psychiatric symptoms. The
veteran's speech was rambling, tangential and irrelevant, as well
as circuitous in response to questions. The veteran was noted to
manifest "brittleness" and impaired thought processes and
communications; and there were indications that the veteran
experienced both visual and auditory

- 7 -

hallucinations. There were indications of depression. The findings
included that the veteran was extremely suspicious, irritable, and
on guard. He had difficulties with sleep, anger, and concentration.
The examiner in December 1998 opined that the veteran was sorely in
need of medication; and that the veteran's suspiciousness was
likely to precipitate a regression from his present condition if he
did not re- enter treatment, particularly medication.

The record shows that the veteran has had long-standing
difficulties due to his psychiatric symptomatology. His ability to
have relationships with people and to obtain or retain employment
has suffered increasing and severe impairment. This has resulted in
unemployment and life alone in a shelter and later apparently in a
basement apartment. He had had two failed marriages and it does not
appear that he has significant connections with his family. It is
apparent from the record that the veteran would have great
difficulty in holding a permanent position due to the severity of
his schizophrenia symptoms. On review of the entire record, the
Board finds that the veteran's symptomatology is productive of
incapacitating symptoms resulting in total occupational and social
impairment. Therefore, after reviewing the total clinical record
and resolving any remaining reasonable doubt in the appellant's
favor, a 100 percent evaluation is assigned.

ORDER

A 100 percent rating for schizophrenia, paranoid type is granted,
subject to controlling regulations governing the payment of
monetary benefits.

F. JUDGE FLOWERS
Member, Board of Veterans' Appeals

8 -



